Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., US 2020/0074057 A1 (hereinafter “Roy”) in view of Daniel, US 9,372,969 B1 (hereinafter “Daniel”). 
Regarding claim 1, Roy discloses a stylus (see at least FIG. 2A with stylus 210 and at [0040]) for an electronic device (See at least FIG. 1A describing information handling system 110 at [0024] with various embodiments therein including FIG. 2A with display surface 230 and as disclosed at FIGS. 1A-C and 195A-C at [0039]-[0040]), the stylus comprising: 
a stylus body including a tip (see at least FIG. 2A with stylus 210 and at [0040] with a tip 220), wherein the tip is to engage with a touch sensitive surface on the electronic device (see at least [0039] describing touch sensitive display device 195 and display 230 of FIGS. 1A-B and 2A to be used with the stylus 210)); 
a touch sensitive portion on the stylus body (see at least FIGS. 1A-2B describing stylus as having a  biometric sensor 222 for collecting fingerprint information and a separate display 224 as described at least at [0040]; and 
a controller to control a function of the electronic device based on a touch input on the touch sensitive portion (see at least FIG. 1A with processor 120 for controlling the functionality of the information handling system 110 and APPs (i.e., functions) 164-168 of the system 110 as described at [0036] and at [0053] as described at FIGS. 4A-B based on fingerprint scan of the touch sensitive portion or biometric sensor 222 as described at [0051]-[0053]).
However, although Roy discloses a fingerprint biometric sensor and a display on the stylus input device, Roy does not explicitly disclose the touch sensitive portion is a touch sensitive display. 
In the same field of endeavor, Daniel discloses an electronic-pen device (see FIG. 1A illustrating apparatus 100 described at col. 5, lines 48-57) wherein the touch sensitive portion is a touch sensitive display (see FIG. 1A and display means 106 described at least at col. 7, lines 27-41)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the stylus of Roy to incorporate the touch screen as disclosed by Daniel because the references are within the same field of endeavor, namely, stylus input devices with onboard displays. The motivation to combine these references would have been to improve communication and input with the user when in use (see Daniel at least at col. 7, lines 27-41). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Roy in view of Daniel discloses the stylus of claim 1 (see above), wherein the controller is to supply a security credential for the electronic device (see at least Roy disclosing fingerprint information used for determining users at [0020] and [0040]).

Regarding claim 3, Roy in view of Daniel discloses the stylus of claim 2 (see above), wherein the touch sensitive display is to scan a fingerprint of a user to supply the security credential (see Roy at [0020] and [0040] describing biometric sensor as determining fingerprint information).

Regarding claim 5, Roy in view of Daniel discloses the stylus of claim 1 (see above), wherein the stylus body comprises a first end and a second end opposite the first end (see at least Roy at FIGS. 2A and 2B with tip 220 and [0040] illustrating an opposite end thereof of), wherein the tip is coupled to the first end (see at least FIGS. 2A and 2B with tip 220 at [0040]); and wherein stylus comprises a tab coupled to and extending from the second end (see at least Daniel with securing means 124 illustrated as a loop at FIG. 1A and described at col. 8, lines 14-19 describing securing means 124 as a loop, it would be obvious to one of ordinary skill to include a securing means for the commonly understood benefits of reduction of loss or damage to the device due to rolling and/or falling).

Regarding claim 6, Roy in view of Daniel discloses the stylus of claim 5 (see above), wherein the tab comprises a loop (see at least Daniel at col. 8, lines 14-19 and loop of securing means 124 of FIG. 1A as illustrated and described therein).

Regarding claim 7,  it is similar in scope to claim 1 above, the difference being claim 7 is directed to a system (see Roy generally at FIG. 1A and information handling system 110 as described at [0024]). Therefore, claim 7 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 8, it is similar in scope to claim 2 above; therefore, claim 8 is similarly analyzed and rejected as claim 2. 

Regarding claim 9, it is similar in scope to claim 3 above; therefore, claim 9 is similarly analyzed and rejected as claim 3. 

Regarding claim 11, it is similar in scope to claim 5 above; therefore, claim 11 is similarly analyzed and rejected as claim 5. 

Regarding claim 12, it is similar in scope to claim 6 above; therefore, claim 12 is similarly analyzed and rejected as claim 6. 

Regarding claim 13, it is similar in scope to claim 1 above, the only difference being claim 13 is directed to a stylus (see Roy at least FIG. 2A with stylus 210 and at [0040]) for an electronic device (See Roy at least FIG. 1A describing information handling system 110 at [0024] with various embodiments therein including FIG. 2A with display surface 230 and as disclosed at FIGS. 1A-C and 195A-C at [0039]-[0040]) for controlling an application (see at least Roy at FIG. 1A with Apps 164-168). Therefore, claim 13 is similarly analyzed and rejected as claim 1.  

Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Daniel as applied to claim 1, 7 and 13 respectively above, and further in view of Laslo, US 2018/0046270 A1 (hereinafter “Laslo”). 
Regarding claim 4, Roy in view of Daniel discloses the stylus of claim 1 (see above). 
However, Roy in view of Daniel does not explicitly disclose wherein inputs to the touch sensitive display are to control a scroll function on a display of the electronic device.
control a scroll function on a display of the electronic device (see at least FIG. 9 and illustrating scrolling on display 902 at various times in sync with finger 904 input on touch portion 906 of stylus 906 described at [0059]-[0063]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the stylus input device with onboard touch input capabilities of Roy in view of Daniel to incorporate the onboard scroll via touch function of a stylus as disclosed by Laslo because the references are within the same field of endeavor, namely, onboard touch functionality of a stylus input device. The motivation to combine these references would have been to improve convenience and speed of scrolling when using a stylus (see Laslo at least at [0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 10, it is similar in scope to claim 4 above; therefore, claim 10 is similarly analyzed and rejected as claim 4. 

Regarding claim 14, Roy in view of Daniel discloses the stylus of claim 13 (see above). 
In the same field of endeavor, Laslo discloses a stylus with a touch sensitive portion (See at least FIG. 9 with illustration of application of touch sensitive portion 906 of stylus 900  as described at [0013] and [0059]-[0060]) with inputs that can control a scroll function on a display of the electronic device (see at least FIG. 9 and illustrating scrolling on display 902 at various times in sync with finger 904 input on touch portion 906 of stylus 906 described at [0059]-[0063]); control the playing of a media clip played by the electronic device (see above, condition satisfied); or control a volume of the electronic device (see above, condition satisfied).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the stylus input device with onboard touch input capabilities of Roy in view of Daniel to incorporate the onboard scroll via touch function of a stylus as disclosed by Laslo because the references are within the same field of endeavor, namely, onboard touch functionality of a stylus input device. The motivation to combine these references would have been to improve convenience and speed of scrolling when using a stylus (see Laslo at least at [0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Daniel further in view of Laslo as applied to claim 14 above, and further in view of Jiang et al., US 2021/0157478 A1 (hereinafter “Jiang”).
Regarding claim 15, Roy in view of Daniel further in view of Laslo discloses the stylus of claim 14 (see above) 
However, Roy in view of Daniel further in view of Laslo does not explicitly disclose wherein the stylus body is to engage with a housing of the electronic device via a plurality of magnets.
In the same field of endeavor, Jiang discloses wherein the stylus body is to engage with a housing of the electronic device via a plurality of magnets (see at least [0013] and [0018] further as illustrated in at least FIG. 2 and connecting the stylus S to the frame portion of the touchscreen at a pen slot 202 as described at [0036], multiple magnets would be a design choice and obvious to one of ordinary skill in the art).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiang et al., US 2015/0054751 A1 describing a stylus with a touch input function on the body of the stylus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARVESH J NADKARNI/               Examiner, Art Unit 2623       
			/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623